Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
2.	On 2/5/2022, Applicant’s representative Mr. Rob L. Phillips orally changed his election to the species of Claims 15-27 at the suggestion of Examiner.  Examiner made the suggestion after observing that to proceed with examination of claims 1-14 would invite a statutory double patenting rejection as the same species was elected in co-pending case 17/196,900 claims 1-14.  The change to examiner claims 15-27 will serve to compact prosecution of this case made special.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15, 20, 22, and 23 and by their dependency claims 16-19, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites “the player skill level” yet it has not been established beyond at least partially skill-based activity that any kind of level has been determined and applied to an award.  Claims 20, 22, and 23 recite “the historical skill level” yet it is unknown what makes an activity historical and for a skill level to be a historical skill level. Thus, it is 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 15, 16-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2011/0212766 to Bowers et al. in view of U.S. Pat. Pub. No. 20110086690 to Acres.
In Reference to Claim 15
Bowers discloses an electronic gaming machine 160 (Fig. 1 and Fig. 11) comprising: 
a monetary input device (Fig. 11 1114) configured to determine a monetary value associated with a physical item (can detect amounts wagered for example avg bet value higher than normal [0073]); 
a user interface (Fig. 11 1110, 1112, 1116) configured to: 
enable a player to select a wager for a game of chance (the player is able to provide “wager amounts” 0053 as the “coin in” [0004]); 
enable the player to interact with the game of chance (can be skilled and unskilled games [0048] and skilled based games or a portion being a skill-based game [0062]) using a gaming input device (use of paddles 111 [0060]); and 
enable the player to initiate a cash out operation (player cashes out [0083]); and 
a processor (Fig. 11 CPU 1126) programmed (“software” [0056]) to: 
add the monetary value to a credit balance for the player and deduct the selected wager from the credit balance (Bowers discloses “The system 100 then assigns the win value of the bumpers 113 as credits to the player's account. The credits can increase on the credit meter 119 and also be reported to an account server (e.g., the account server 170 in FIG. 2). [0061].  Examiner interprets this credit meter as what also includes any coin in and further that any amount on the credit meter is available for game play or cash out.); and decrease the credit balance in response to the cash out operation (this occurs for a cash out [0060, 0083]); 
enable the player to receive an award (“win amount” [0061]) associated with the game of chance based at least in part on input received by the gaming input device (paddle input [0062]), the game of chance comprising an at least partially skill-based activity (portion of skill-based game [0062]), wherein the player is enabled to interact 
adjust award amounts based on the player skill level to maintain a predetermined return-to player percentage or value, or a predetermined return to player range (“win amount not greater than the “limited amount” [0061], see also theoretical payout percentage [0008, 0016, 0046]).
	However, Bowers 
However, Bowers is not explicit as to rudimentary operations of gaming machines such as for the player to “select” a wager amount; enable the player to “initiate” a cash out operation, “deduct” the selected wager from the credit balance, and “decrease the credit balance” in response to the cash out operation.
Acres discloses a wagering device wherein a player selects a wager amount (Fig. 2B 32B to Play 1 line and Bet 1 line and permutations thereof); enable the player to initiate a cash out operation ([00240), deduct the selected wager from the credit balance ([0076]) and decrease the credit balance in response to the cash out operation (“balance of credits” [(0024)]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and

Here, one of skill in the art would combine the art elements of Acres into the gaming device of Bowers to provide amplification of the general operation of the gaming device to achieve the predictable result of more thoroughly teaching the mechanics of paying for games, playing games, and receiving awards.

In Reference to Claim 16
	Bowers varies the awards for a player with a high skill level relative to a player with a low skill level ([0061]).

In Reference to Claim 17
	Bowers discloses a skill level is determined  based on a player account of game activity ([0010, 0013, 0052, subsequent activity to the player account [0064]).

In Reference to Claim 18
	Bowers adjusts awards by monitoring play of the electronic gaming machine by the player during a given time period (Bowers system is adaptive and can sense player skill during gameplay and adjust awards [0016, 0061], see also over a period of time [0004] and those games limited in duration [0047]).

In Reference to Claim 19
	Bowers discloses at least dexterity )[0049]).



In Reference to Claims 20 and 21
Bowers discloses analyzing a player account that has a low skill level [0082] and as such can adjust an award amount [0047, 0060-0061]).  The activity in the player account has occurred at some point in the past (See tracking wagering games and awards in subsequent sessions [0053]).

In Reference to Claim 22 
	Bowers discloses wherein award amounts are adjusted to a predetermined return to 
player percentage or predetermined return to player percentage range ([0061, 0068, 0073]).

In Reference to Claim 23
	Bowers discloses updating player accounts which in turn describe determining a player skill level (“determining a skill level for the player account” [0010]).

In Reference to Claim 26
	Bowers discloses wherein the processor is further programmed to adjust the award amounts and the difficulty of the at least partially skill-based activity to maintain a predetermined percentage or percentage range of money or credits returned to the player over time ([0047, 0060-0061, 0073, 0083]).

In Reference to Claim 27
	Examiner construes the claim to be that of a theoretical payout which is used by Bower to “adjust the award amounts and the randomness of the game of chance to maintain a predetermined percentage or percentage range of money or credits returned to the player over time ([0008, 0016, 0068, 0073]). 

s 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers and Acres further in view of U.S. Pat. Pub. No. 6,015,344 to Kelly.
Bowers discloses the invention substantially as claimed.  However, the reference does not explicitly disclose wherein the identity of the player is determined based on a player reward card or mobile device of the player.
Kelly discloses insertion of a smart card (a mobile device) storing electronic data and have access to a game credit account for the player along with verification of the identity of the player to allow money to be billed or deducted from a player’s account Col. 7 Il. 55-63. Calling the card a reward card is non-functional descriptive matter as nothing in the recitation indicates the reward card operates in a particular manner or services a specific purpose.
Here, one of skill in the art would recognize that by combining this logic into the operation of Bowers would result in allowing access to the games by cashless means common in gaming. By combining prior art elements according to known methods to yield predictable results has been held by the Courts to be indicia of obviousness.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715